United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3926
                                   ___________

Barker Sanitation, an Iowa            *
Corporation,                          *
                                      *
            Plaintiff-Appellant,      *
                                      *
      v.                              *
                                      * Appeal from the United States
City of Nebraska City, Nebraska,      * District Court for the District
                                      * of Nebraska.
            Defendant-Appellee,       *
                                      *       [UNPUBLISHED]
      v.                              *
                                      *
Waste Connections of Nebraska, Inc., *
                                      *
            Intervenor Defendant-     *
            Appellee.                 *
                                 ___________

                             Submitted: June 17, 2004
                                Filed: June 25, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Following an open request for proposals in which three out-of-state solid waste
disposal entities submitted bids, the City of Nebraska City adopted an ordinance
granting Waste Connections of Nebraska, Inc. an exclusive franchise to collect the
solid waste within the City’s limits. In conjunction with the ordinance, the City
entered into a franchise agreement with Waste Connections. Later, Barker Sanitation,
an Iowa corporation engaged in the business of refuse collection services, began
serving waste collection customers in the City in violation of the ordinance. The City
issued a cease and desist letter to Barker Sanitation, and Barker Sanitation appealed
to the City Council, which decided to enforce the ordinance. In response, Barker
Sanitation brought this civil rights action against the City asserting its adoption of the
ordinance granting the exclusive franchise to Waste Connections violated the
dormant Commerce Clause. Following a bench trial, the district court* held the City
ordinance did not violate the dormant Commerce Clause.

       To prevail on its dormant Commerce Clause claim, Barker Sanitation had the
burden to show that the ordinance discriminates against interstate commerce on its
face or in its purpose or effects, or that the burden the ordinance imposes on interstate
commerce is clearly excessive in relation to the asserted local benefits. South Dakota
Farm Bureau, Inc. v. Hazeltine, 340 F.3d 583, 593 (8th Cir. 2003). The district court
held the ordinance did not discriminate against out-of-state interests on its face, in
effect, or in its purpose, and the numerous local benefits achieved were not
outweighed by the incidental burdens on interstate commerce.

       On appeal, Barker Sanitation contends the ordinance discriminates against
interstate commerce through its purpose of economic protectionism and through its
effect of preventing out-of-state companies from being able to compete for the
processing of solid waste in the City. Barker Sanitation also asserts the district court
erroneously found the ordinance had numerous local benefits that only incidentally
burdened interstate commerce. Having carefully reviewed Barker Sanitation’s
arguments, the record, and the applicable law, we conclude the district court properly


      *
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                           -2-
analyzed the case. Because we have nothing to add to the district court’s analysis, we
affirm without extended discussion. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-